Citation Nr: 0615370	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for hepatitis C.   
 
2.  Entitlement to an initial rating higher than 60 percent 
for ulcerative colitis.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for chronic bronchitis.   
 
4.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected hepatitis C.   
 
5.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service April 1968 to March 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and January 2005 RO 
decisions.  The August 2002 RO decision granted service 
connection and assigned a 20 percent rating for hepatitis C, 
effective April 16, 2002.  

The January 2005 RO decision granted service connection and 
assigned a 60 percent rating for ulcerative colitis, 
effective July 11, 2003.  A total disability rating based on 
individual unemployability (TDIU rating) was also granted, 
effective July 11, 2003.  

The Board notes that in a February 2006 statement, the 
veteran raised the issue of entitlement to service connection 
for arthritis, claimed as secondary to his service-connected 
hepatitis C.  That issue is not on appeal and is referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for 
headaches, claimed as secondary to service-connected 
hepatitis C, and entitlement to service connection for an eye 
disorder, claimed as secondary to service-connected hepatitis 
C, as well as the issue of entitlement to an initial rating 
higher than 10 percent for chronic bronchitis, are the 
subject of the remand at the end of the decision.  




FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran's 
service-connected hepatitis C is manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

2.  The evidence does not demonstrate that the veteran's 
ulcerative colitis is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).  

2.  The criteria for a rating in excess of 60 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


I.  Hepatitis C

A 20 percent rating for hepatitis C requires daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating requires daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  An "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note 2.  

In August 2002, the RO granted service connection and 
assigned a 20 percent rating for hepatitis C, effective April 
16, 2002.  

Private and VA treatment records dated from April 2002 to 
October 2002 show treatment for disorders, including 
hepatitis C.  April 2002 treatment entries from the Watson 
Clinic, LLP, related diagnoses including chronic active 
hepatitis C.  An April 2002 statement from P. A. Cobier, 
M.D., reported that the veteran was being treated for chronic 
active hepatitis.  Dr. Cobier stated that, therefore, the 
veteran was unable to work due to his chronic disability.  An 
August 2002 VA hospital discharge summary related discharge 
diagnoses including ulcerative colitis flare and microcytic 
anemia.  Other diagnoses included hepatitis C.  

A January 2003 VA gastrointestinal examination report 
included the examiner's report that the veteran was well-
developed and well-nourished.  The examiner stated that the 
veteran's abdomen was soft, nontender, and nondistended and 
there was no stigmata of chronic liver disease.  The examiner 
indicated that serology studies dated in December 2002 
documented that the veteran was hepatitis C antibody positive 
with HCV RNA levels that were undetectable.  The diagnosis 
was hepatitis C, stable at this time.

VA treatment records dated from January 2003 to June 2003 
show continued treatment for multiple disorders, including 
hepatitis C.  

An October 2003 VA gastrointestinal examination report noted 
that the veteran had been treated with three separate 
regimens of interferon therapy for which he had most recently 
achieved complete clinical remission in July 2003.  The 
veteran reported he had received no further treatment for his 
hepatitis C since that time.  It was noted that the veteran 
had fortunately been without evidence of hepatic 
decompensation or encephalopathy.  The examiner noted that 
the veteran was well-developed and well-nourished and that 
his weight was 182 pounds.  The examiner noted that the 
veteran's abdomen had no tenderness and no organomegaly.  The 
examiner indicated that a liver function test of July 2003 
was unremarkable.  The diagnoses included hepatitis C in 
clinical remission, status post interferon therapy, without 
evidence of residual effect.  

VA treatment records dated from May 2004 to April 2005 show 
treatment for multiple disorders, including references to 
hepatitis C.  A September 2004 treatment entry noted that the 
veteran was service-connected for hepatitis C and that his 
ulcerative colitis began coincident with initial interferon 
treatment.  The examiner stated that he thought it was 
inescapable that the veteran was totally disabled not just 
because of his ulcerative colitis, but because of its 
severity due to interferon.  

An August 2005 VA gastrointestinal examination report 
included the veteran's denial that he had significant recent 
weight loss.  It was noted that he had no nausea or vomiting 
and no abdominal pain.  The veteran indicated that he had no 
history of abdominal pain, but that he did have severe 
fatigue requiring him to take naps during the day.  It was 
noted that the veteran was not currently working.  

The examiner reported that the veteran's abdomen was soft, 
nontender, and nondistended.  The examiner stated that there 
was no evidence of malnutrition or anemia.  The examiner 
indicated that the veteran's liver was nonpalpable and that 
he had no abdominal pain.  It was noted that the veteran's 
most recent laboratory studies revealed a normal liver 
function test, hemoglobin of 15.1, and a reactive hepatitis C 
panel.  As to diagnoses, the examiner stated that the 
veteran's hepatitis C appeared to be well controlled and in 
remission after undergoing interferon therapy in the past.   

Subsequent treatment records dated through March 2006 show 
continued treatment for disorders, including hepatitis C.  

The RO has rated the veteran's service-connected hepatitis C 
as 20 percent disabling under Diagnostic Code 7354.  The 
evidence as a whole shows does not demonstrate that the 
veteran suffers from daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period, as 
required for a 40 percent rating.  The most recent August 
2005 VA gastrointestinal examination report, the October 2003 
and January 2003 VA gastrointestinal examination reports, as 
well as recent treatment reports, indicate that the veteran 
does not have anorexia, minor weight loss, hepatomegaly, or 
incapacitating episodes as a result of his hepatitis C.  In 
fact, the most recent August 2005 VA gastrointestinal 
examination report specifically noted that the veteran's 
hepatitis C was well-controlled and in remission.  There is 
also no indication that he suffers incapacitating episodes as 
a result of the service-connected hepatitis C.   

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's hepatitis C has been 
more than 20 percent disabling.  Thus "staged ratings" 
greater than a 20 percent rating are not warranted for any 
period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

II.  Ulcerative Colitis

Ulcerative colitis that is severe, with numerous attacks a 
year and malnutrition, and the health only fair during 
remissions warrants a 60 percent rating.  A 100 percent 
rating requires ulcerative colitis that is pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  38 
C.F.R. § 4.114, Diagnostic Code 7323.  

In January 2005, the RO granted service connection and 
assigned a 60 percent rating for ulcerative colitis, 
effective July 11, 2003.  

An October 2003 VA gastrointestinal examination report noted 
that the veteran had a history of ulcerative colitis 
reportedly in 1996.  It was noted that the veteran was 
hospitalized at a VA facility in August 2002 for symptoms of 
diarrhea, abdominal discomfort, and bright red blood per 
rectum and that he was subsequently admitted and treated for 
cavitary lesions.  It was noted that he continued to be 
followed reportedly on an outpatient basis for ongoing 
symptoms of ulcerative colitis.  The veteran stated that he 
had very frequent bowel movements that were usually bloody 
and would occur more than nine to ten times per day.  He 
indicated that the diarrhea would likewise occur in the 
evening.  It was noted that the veteran was tolerating the 
current treatment regimen well with some improvement in 
symptomatology.  

The examiner reported that the veteran appeared to be well in 
spite of his chronic illness.  The examiner noted that the 
veteran was well-developed and well-nourished and that his 
weight was 182 pounds.  The examiner indicated that the 
veteran's abdomen had no tenderness and no organomegaly.  The 
diagnoses included ulcerative colitis diagnosed in 1996.  

VA treatment records dated from May 2004 to April 2005 show 
treatment for multiple disorders, including ulcerative 
colitis.  

At an August 2005 VA gastrointestinal examination, the 
examiner reported that the veteran's abdomen was soft, 
nontender, and nondistended.  The examiner stated that there 
was no evidence of malnutrition or anemia.  As to diagnoses, 
the examiner noted that the veteran continued to have 
ulcerative colitis which required him to take multiple 
medications on a daily basis and that he continued, despite 
such medication, to have problems with his bowels.  

Subsequent treatment records dated through March 2006 show 
continued treatment for disorders, including ulcerative 
colitis.  

The evidence as a whole indicates that the veteran's 
ulcerative colitis is not more than severe within the meaning 
of Diagnostic Code 7323, and thus no more than a 60 percent 
rating may be assigned.  Symptoms indicative of pronounced 
ulcerative colitis within the meaning of this diagnostic 
code, as required for a 100 percent rating are not 
demonstrated.  The most recent August 2005 VA 
gastrointestinal examination report, the October 2003 VA 
gastrointestinal examination report, and the other recent 
treatment reports, do not show pronounced symptoms such as 
marked malnutrition and serious complications as in a liver 
abscess, as required for a 100 percent rating.  In fact, the 
August 2005 VA examination included the examiner's comment 
that there was no evidence of malnutrition or anemia.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's ulcerative colitis has 
been more than 60 percent disabling.  Thus "staged ratings" 
greater than a 60 percent rating are not warranted for any 
period of time since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 119.  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides bases for higher initial 
ratings.  The Board has also considered whether the record 
raises the matter of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that there are references to 
the veteran being unable to keep a job due to his service-
connected hepatitis C and ulcerative colitis.  The Board 
observes that the veteran is already in receipt of a TDIU 
rating.  The evidence does not reflect that the veteran's 
hepatitis C or ulcerative colitis, alone, have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned ratings), or necessitated by 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claims 
for a higher initial ratings for hepatitis C and ulcerative 
colitis, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, VA sent correspondence in May 2003 and April 2004 which 
provided notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a re-
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006).  Because the preponderance of the 
evidence is against the claims for increase, any question as 
to effective date is moot.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the March 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher initial rating for hepatitis C is denied.  

A higher initial rating for ulcerative colitis is denied.  


REMAND

In an August 2004 decision, the RO granted service connection 
and assigned a 10 percent rating for chronic bronchitis, 
effective July 11, 2003 and denied claims of service 
connection for headaches and for an eye disorder, claimed as 
secondary to hepatitis C.  That same month, the RO received a 
statement from the veteran that expressed his disagreement 
with the determinations in August 2004 RO decision.  The RO 
has not issued a statement of the case as to the issues of 
entitlement to service connection for headaches, claimed as 
secondary to service-connected hepatitis C, entitlement to 
service connection for an eye disorder, claimed as secondary 
to hepatitis C, and entitlement to an initial rating higher 
than 10 percent for chronic bronchitis.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus these claims are being 
remanded for issuance of a statement of the case and to give 
the veteran the opportunity to complete an appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Issue a statement of the case to the 
veteran and his representative on the 
following issues: entitlement to service 
connection for headaches, claimed as 
secondary to service-connected hepatitis 
C; entitlement to service connection for 
an eye disorder, claimed as secondary to 
hepatitis C; and entitlement to an initial 
rating higher than 10 percent for chronic 
bronchitis.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


